IN THP SUPREME COURT OF THE STATE OF NEVADA


                ANA MARIA SALAS,                                         No. 84667
                                         Appellant,
                               vs.
                 GABINO G IJARDADO,
                                         Respondent.                           SEP         5 2E2
                                                                                               • q7, '
                                                                                          jP             'JUR-

                                                                                 Di-.PL

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion for relief under NRCP 60(b). Eighth Judicial District Court, Family
                Court Division, Clark County; Rebecca Burton, Judge; Eighth Judicial
                District Court, Family Court Division, Clark County; Heidi Almase, Judge.
                            On June 8, 2022, the clerk of this court entered an order
                granting appellant a telephonic extension of time, until July 5, 2022, to file
                and serve the fast track statement. Appellant did not file the fast track
                statement. On July 21, 2022, this court entered an order that among other
                things, directed appellant to file and serve the fast track statement by
                August 4, 2022. The order cautioned that failure to timely file and serve
                the fast track statement could result in the dismissal of this appeal. When
                appellant still did not file the fast track statement, this court entered an
                order on August 22, 2022, directing appellant to file and serve the fast track
                statement by September 6, 2022. The order cautioned that failure to timely
                comply could result in the imposition of sanctions, including the dismissal
                of this appeal as abandoned. To date, appellant has failed to file the fast

SUPREME COURT
          OF
      NEVADA


101 1 ,147A                                                                        _             cko7-
track statement or otherwise communicate with this court. Accordingly, it
appears that appellant has abandoned this appeal, and this court
           ORDERS this appeal DISMISSED.




                                    -7
                               •                , J.
                       Hardesty


                          J.
Stiglich                                 Herndon




CC:   Hon. Heidi Almase, District Judge, Family Court Division
      Hon. Rebecca Burton, District Judge, Family Court Division
      Ana Maria Salas
      Mills & Anderson Law Group
      Eighth District Court Clerk




                                    9